Case 3:19-cv-01547-VAB Document 58 Filed 05/13/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

MICHAEL SIMONS : CIVIL ACTION NO.
Plaintiff, : 3:19-CV-01547(VAB)

Vv.

YALE UNIVERSITY,
PETER SALOVEY,
ROBERT ALPERN, M.D.,
UNKNOWN PERSONS :
Defendant. : MAY 13, 2021

JOINT PROPOSED REVISED SCHEDULING ORDER
Pursuant to this Court’s May 9, 2021 Order, Doc. No. 56, and Rules
26(b) of the Fed. R. Civ. P. and D. Conn. L. Civ. R. 7(b), the parties hereby
submit their joint proposed revised scheduling order.
The parties propose extending the deadlines set forth in the Court’s
September 17, 2020 Order, Doc. No. 42, as follows:
e All discovery shall be completed by August 20, 2021.

e The post-discovery status conference can be scheduled for after
August 23, 2021.

e Dispositive motions shall be submitted by October 29, 2021.
Case 3:19-cv-01547-VAB Document 58 Filed 05/13/21 Page 2 of 3

e Joint trial memorandum shall be submitted by December 3, 2021 if
no dispositive motion is filed, or 30 days after the Court rules on any
dispositive motion.

e Trial ready date shall be January 7, 2021 if no dispositive motion is
filed, or 30 days after the filing of the joint trial memorandum.

WHEREFORE, the parties respectfully submit the dates set forth above
as a joint proposed scheduling order in accordance with this Court’s May 9,
2021 Order. Doc. No. 56. The extension of the deadlines set forth in this
Court’s September 17, 2020 Order, Doc. No. 42, is necessary for the parties to
adequately complete fact discovery for the reasons outlined in the parties’ Joint

Motion for Extension of Time. Doc. No. 55.

   

THE UNIVERSITY DEE

 

ae C. SHEA ( (CT04261)
ae NDENEN & SHEA, LLC
400 Orange Street

New Haven, CT 06511
Telephone: 203-787-1183
Fax: 203-787-2847
kcs@clenlaw.com
Case 3:19-cv-01547-VAB Document 58 Filed 05/13/21 Page 3 of 3

BY:

THE PLAINTIFF

/s/ Kevin M. Smith

KEVIN M. SMITH (CT27657)
Pattis & Smith, LLC

383 Orange Street, First FL
New Haven, CT 06511
Telephone: 203-393-3017
Fax: 203-393-9745
ksmith@pattisandsmith.com
